Citation Nr: 1038586	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for post 
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for an acquired 
psychiatric disorder, other than PTSD, to include bipolar 
affective disorder.

3.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for residuals 
of abrasions of the right hand.  

4.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for a right 
knee disorder.

5.  Entitlement to service connection for scoliosis.

6.  Entitlement to service connection for diabetes mellitus Type 
II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and sisters


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 26, 1979, to June 1, 
1979.

These matters are presently before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified at a hearing conducted by a Decision Review 
Officer at the RO in February 2009.  He also provided testimony 
at a hearing conducted by the undersigned at the RO in October 
2009.  Transcripts of these hearings have been associated with 
the record.

The procedural history of these claims is long and complex.  
Claims for entitlement to service connection for bipolar 
disorder, mixed type; for residuals of abrasion of the right 
hand; and for right knee pain, arthritis, were addressed in a May 
2000 Board decision and remand.  In January 2003, the Board found 
that service connection was not warranted for PTSD; an acquired 
psychiatric disorder other than PTSD, to include bipolar 
affective disorder; and abrasions of the right hand.  In June 
2003, the Board remanded the claim for service connection for a 
right knee disorder, and in February 2004, the Board denied that 
claim.  The prior Board actions described above included a 
detailed explanation of the complex procedural history of these 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

At the outset of the Veteran's hearing in October 2009, specific 
evidence was cited which was to be obtained within the next sixty 
days.  These records were noted to include VA medical records 
from the VA Medical Centers (VAMCs) in Chillicothe, Ohio; Dayton, 
Ohio; and Huntington, West Virginia.  These records were reported 
to be "dated roughly from June 2008 to the present."  See page 
two of hearing transcript (transcript).  It appears that no 
effort was undertaken to obtain these records.  Review of the 
Veteran's extensive claims file, encompassing four large file 
folders, reveals that the most recent records on file from the 
Chillicothe VAMC are dated in June 2008.  No records from the 
Dayton VAMC appear to be on file, though the Veteran testified in 
October 2009 that this was for hernia surgery.  See page 36 of 
hearing transcript (transcript).  Concerning medical records from 
the Huntington VAMC it appears that the most recent medical 
record from this facility is a VA examination report dated in 
April 2003.  Therefore, an effort to obtain any VA medical 
records pertaining to treatment afforded the Veteran from these 
VA facilities from the appropriate times should be undertaken.  
It is important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA adjudicators 
during the consideration of that claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  These treatment records, if obtained, should be 
associated with the claims file.  38 U.S.C. § 5103A (West 2002).  

Also discussed at the beginning of the October 2009 hearing was 
the matter of allowing the Veteran to associate with the file 
private medical records from Holzer Medical Center dated from May 
2003 to the present.  Records from this private facility, most 
recently dated in April 2003, are of record.  Hence, there appear 
to be pertinent medical records from Holzer Medical Center that 
have yet to be associated with the claims file.  As this case is 
being remanded for other reasons, and as these private medical 
records may contain information pertinent to the matters at hand, 
38 C.F.R. § 3.159(c)(1)(2) mandates that VA assist in obtaining 
such records.  Concerning this, the Board notes that "[t]he duty 
to assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  In this regard, the 
Veteran must provide the RO on remand with any information or 
forms, such as an authorization to release private medical 
records, that the RO deems necessary to enable it to obtain these 
records.

The Veteran also testified in October 2009 that he had been in 
receipt of Social Security Administration (SSA) benefits since 
1981.  See page 31 of transcript.  He added that he was first 
awarded Social Security Income (SSI) disability benefits, and 
then, about five years ago, began to receive Social Security 
Disability (SSD) benefits.  Id.  Some, but not many, records from 
SSA have been associated with the record.  These include a 
Disability Determination and Transmittal form, dated in July 
2004, which shows that the Veteran's disability began in 
September 1980.  The primary diagnosis was schizophrenic, 
paranoid, and other psychotic disorders.  A March 1996 
"Disability Report Adult" shows that the Veteran claimed to 
have become unable to work in September 1980.  He reported having 
been treated for manic depression and diabetes.  Also on file is 
a May 1996 Disability Determination and Transmittal form which 
includes the same primary diagnosis as listed above.  What is not 
on file is a SSA decision relating to the Veteran's application 
for disability benefits.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA claims.  
See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In light of the fact that the 
Veteran is shown to have been in receipt of SSA benefits since 
about 1980, and mindful that only a few limited records have been 
received from SSA, the Board is of the belief that there may be 
outstanding records still in the possession of SSA for which an 
attempt to obtain should be undertaken.  When the VA is put on 
notice of the existence of SSA records it must seek to obtain 
those records before proceeding with the appeal.  Id.  Thus, the 
Board finds that the RO should seek to obtain and associate with 
the claims file a copy of any SSA decision relating to the 
Veteran's application for disability benefits, as well as copies 
of all medical records underlying the decision, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

As to the Veteran's claim seeking service connection for PTSD, he 
testified at the October 2009 hearing that it was his belief, in 
part, that his being sexually harassed while in the military by 
female service members led to the development of his PTSD.  He 
added that a female sergeant attempted to rape him.  See page 48 
of transcript.  

With respect to a claim of entitlement to service connection for 
PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f) 
(3) provides that if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not limited 
to records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may omit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f) (3).

In cases of alleged sexual assault, VA must first inform the 
claimant that he may submit alternative forms of evidence, that 
is, evidence other than service records, to corroborate his or 
her account of an in-service assault, and must suggest potential 
sources for such evidence.  Gallegos v. Peake, 22 Vet. App. 329 
(2008).  Then, VA must assist him in the submission of 
alternative sources of evidence by providing additional time for 
him to submit such evidence after receipt of the personal-assault 
letter and, where appropriate, by obtaining evidence on his 
behalf.  In claims of service connection for PTSD based on in-
service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA 
has a heightened burden of VCAA notification.  Id.  Since the 
record does not reflect that the Veteran received such notice, a 
remand is required for the RO (AMC) to provide the Veteran with a 
specific VCAA notice letter necessary for PTSD cases based on in-
service personal assault or harassment.

Additionally, the Veteran testified in the course of his October 
2009 hearing that a fellow service member, Private Stuart, was 
the subject of court martial proceedings due to his throwing the 
Veteran down a cliff.  He added that Private Stuart was later 
sent to Fort Leavenworth prison "for life."  See page 21 of 
transcript.  He added that he provided a written statement for 
the record in the court martial proceeding.  His representative 
suggested that this statement may be associated with the 
Veteran's personnel records.  See page 22 of transcript.  The 
Veteran also testified that he was referred to a Physical 
Evaluation Board (PEB) for a determination concerning his 
retention in the Army, at which time he was seen by a 
psychiatrist who diagnosed him as having bipolar disorder and 
schizophrenia.  See pages 16 and 17 of transcript.  Concerning 
this testimony, the Veteran's complete service personnel records 
have never been obtained.  While efforts made to obtain records 
concerning psychiatric treatment in service have been shown to be 
unsuccessful, see December 2000 response from the National 
Personnel Records Center (NPRC), an attempt to obtain his 
personnel records should be made.  VA has a duty to assist a 
claimant in obtaining records in the custody of a Federal 
department or agency, including military records.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Hyatt v. Nicholson, 
21 Vet. App. 390, 394 (2007) (holding that the relevance of 
documents cannot be known with certainty before they are 
obtained).  Accordingly, on remand, an attempt should be made to 
obtain the Veteran's complete personnel records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a VCAA 
notice letter compliant with 38 C.F.R. § 
3.304(f), as required for PTSD claims based 
on in-service personal assault or harassment.  
See Gallegos v. Peake, 22 Vet. App. 329 
(2008).  In particular, the notice must 
advise the Veteran that evidence from sources 
other than his service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the in-service 
stressor.  Then allow the Veteran the 
opportunity to furnish this type of evidence 
or advise VA of potential sources of such 
evidence.

2.  The RO/AMC should obtain and associate 
with the claims file VA treatment records 
from the VAMC in Chillicothe, Ohio, dating 
from June 2008 to the present; all treatment 
records from the VAMC in Dayton, Ohio; and 
treatment records from the Huntington, West 
Virginia, VAMC dating from April 2003 to the 
present.  Efforts to obtain these records 
should only end if they do not exist or 
further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).  If the 
records are unavailable, the claims file must 
be properly documented as to the 
unavailability of these records.
3.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to obtain all private 
medical records from the Holzer Medical 
Center dated from April 2003 to the present.  
The Veteran should be provided, and requested 
to complete, a VA Form 21-4142, Authorization 
and Consent to Release Information, 
concerning these private medical records.  

If the RO/AMC is unable to locate and/or 
obtain these identified treatment records 
from the Holzer Medical Center, then a 
memorandum of the RO/AMC efforts in 
attempting to obtain those records should be 
associated with the claims file.  See also 
38 C.F.R. § 3.159(c)(1).  

4.  The RO/AMC should contact the NPRC, the 
Army Reserve Personnel Center, Records 
Management Center (RMC), the Veteran's unit, 
and any other appropriate location, to 
request the complete service personnel 
records of the Veteran.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 
38 C.F.R. § 3.159(c)(2), the RO should 
continue efforts to locate such records until 
it is reasonably certain that such records do 
not exist or that further efforts to obtain 
those records would be futile.  The Veteran 
should be notified of any action to be taken.

5.  Thereafter, the RO/AMC must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
indicated development, have been conducted 
and completed in full.  If the response is 
deficient in any manner, the RO must 
implement corrective procedures.

6.  Following any other indicated 
development, the RO should readjudicate the 
appealed issues, in light of all the evidence 
of record.  If in any respect the benefits 
sought on appeal remain denied, the Veteran 
and his accredited representative should be 
provided a supplemental statement of the case 
(SSOC) that includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose of 
this REMAND is to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is required on 
the Veteran's part until he is notified.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

